Petition for Writ of Habeas Corpus Granted and Opinion filed January 31, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01106-CV
                                   ____________

                 EX PARTE DAVID HOSSIEN MERRIKH, Relator



                             ORIGINAL PROCEEDING
                             WRIT OF HABEAS CORPUS
                                 245th District Court
                                 Harris County, Texas
                              Trial Court No. 2010-54021



                                    OPINION

      On December 23, 2011, relator, David Hossien Merrikh, filed a petition for writ of
habeas corpus challenging the validity of his commitment to jail following a hearing on a
motion for enforcement of child support. We ordered relator released upon the posting of
a bond pending a decision in this case. A response was requested from the real party in
interest, Jamileh Merrikh, to be filed on or before January 5, 2012. As of this date, no
response has been filed.

      An original habeas corpus proceeding is a collateral attack on a contempt judgment.
Ex parte Rohleder, 424 S.W.2d 891, 892 (Tex. 1967). The purpose of a writ of habeas
corpus is not to determine the guilt of the contemnor, but only to determine whether he was
afforded due process of law or if the order of contempt was void. Ex parte Gordon, 584
S.W.2d 686, 688 (Tex. 1979). A court will issue a writ of habeas corpus if the order
underlying the contempt is void, Ex parte Shaffer, 649 S.W.2d 300, 302 (Tex. 1983), or if
the contempt order itself is void. Gordon, 584 S.W.2d at 688. An order is void if it is
beyond the power of the court to enter it, or if it deprives the relator of liberty without due
process of law. Ex parte Barlow, 899 S.W.2d 792, 794 (Tex. App.—Houston [14th Dist.]
1995, orig. proceeding).

       In his petition, relator complains of that portion of the order imposing incarceration
for criminal contempt. An order of commitment for criminal contempt must contain
findings identifying, setting out, or incorporating by reference the provisions of the
underlying order for which enforcement was requested and the date of each occasion when
the respondent's failure to comply with the order constituted criminal contempt. See Tex.
Fam. Code Ann. § 157.166(b). (West 2008).             The order in this case sets forth the
provisions of the underlying trial court order but does not identify the date of any occasion
when relator's failure to comply constituted criminal contempt. Because the order fails to
comply with section 157.166(b), the punitive portion of the order is void. Id. See In re
McDonald, No. 01-05-00616-CV, 2005 WL 2124155, * 2 (Tex. App. -- Houston [1st Dist.]
2005, orig. proceeding) (mem. op.).

       Accordingly, we grant relator's petition and vacate the trial court's order holding him in
contempt and ordering that he be incarcerated. We further order relator released from the
bond set by this court on December 23, 2011, and order relator discharged from custody.




                                            PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.


                                               2